Case 9:18-cv-80176-BB Document 69 Entered on FLSD Docket 12/28/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-cv-80176

 IRA KLEIMAN,
 as personal representative of
 the estate of David Kleiman,

        Plaintiff,

 v.

 CRAIG WRIGHT,

       Defendant.
 ________________________________________/


                         NOTICE OF APPEARANCE OF COUNSEL

        Please take notice that attorney Zaharah R. Markoe, of the law firm Rivero Mestre LLP,
 appears as attorney for Craig Wright and requests that all pleadings, correspondence and related
 materials in this case be provided to undersigned.

 RESPECTFULLY SUBMITTED on December 28, 2018.

                                                  RIVERO MESTRE LLP
                                                  Attorneys for Craig Wright
                                                  2525 Ponce de Leon Boulevard, Suite 1000
                                                  Miami, Florida 33134
                                                  Telephone: (305) 445-2500
                                                  Fax: (305) 445-2505
                                                  Email: arivero@riveromestre.com
                                                  Email: jmestre@riveromestre.com
                                                  Email: arolnick@riveromestre.com
                                                  Email: zmarkoe@riveromestre.com
                                                  Email: receptionist@riveromestre.com

                                                  By: s/ Zaharah R. Markoe
                                                  ZAHARAH R. MARKOE
                                                  Florida Bar No. 504734
                                                  ANDRES RIVERO
                                                  Florida Bar No. 613819
                                                  JORGE A. MESTRE
                                                  Florida Bar No. 88145
                                                  ALAN H. ROLNICK
                                                  Florida Bar No. 715085
Case 9:18-cv-80176-BB Document 69 Entered on FLSD Docket 12/28/2018 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I certify that on December 28, 2018, I electronically filed this document with the Clerk of
 the Court using CM/ECF. I also certify that this document is being served today on all counsel of
 record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
 Mail.


                                                                  _ /s/Zaharah R Markoe
                                                                     ZAHARAH R. MARKOE
